Order filed August 23, 2013




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00640-CV
                                  ____________

          IN THE INTEREST OF R.E.T.R. AND D.D.R., JR., Children


                   On Appeal from the 314th District Court
                            Harris County, Texas
                     Trial Court Cause No. 2012-04492J


                                    ORDER

      This is an accelerated appeal from a judgment in a suit in which the
termination of the parent-child relationship is at issue. Appeals in parental
termination cases and child protection cases are to be brought to final disposition
within 180 days of the date the notice of appeal is filed. See Tex. R. Jud. Admin.
6.2(a).

      The notice of appeal was filed July 23, 2013. The reporter’s record was filed
August 1, 2013, and the clerk’s record was filed August 2, 2013. Appellant’s brief
was due August 22, 2013, but it has not been filed. According to our records,
appellant, C.R.A.J. aka C.R.J., is represented by appointed counsel, Katie Flynn.
      Unless appellant files a brief with the clerk of this court within 10 days of
the date of this order, the court will dismiss the appeal for want of prosecution. See
Tex. R. App. P. 42.3(b).



                                   PER CURIAM




                                          2